internal_revenue_service director exempt_organizations department of the treasury p o box - room cincinnati ohio release number release date date employer_identification_number person to contact - id contact telephone numbers phone fax uil dollar_figure legend dear by letter dated december in the amount of the requirements of sec_4942 qualifying_distribution under sec_4942 dollar_figuret for the taxable years ending december meets you requested a ruling that a set-aside b i and accordingly constitutes a facts you are a_trust exempt from federal_income_tax under sec_501 the code and are classified as sec_509 a private non-operating foundation under of on april an opera company located in the code to meet the expenses of the operas it will program and present in to assist c hereafter the company of d which is exempt under sec_501 you pledged dollar_figures and of the dollar_figures pledged you paid one installment of in the course of su of the pledged amount this will be paid out in installments of and dollar_figurev in and are requesting approval of the remaining dollar_figuret dollar_figureu in there are no planned additions to the set-aside law o b sec_4942 of the code defines qualifying_distribution as amount_paid to accomplish one or more purposes described in sec_170 b other than any contribution to by the foundation or one or more disqualified persons or foundation which is not an operating_foundation except as otherwise provided out one or more purposes described in sec_170 b ii b any amount_paid to acquire an asset used directly in carrying an organization controlled a private a any a of the code provides that sec_4942 beginning on or after january project within one or more purposes of sec_170 b may be treated as sec_4942 g b a qualifying_distribution if the amount meets the requirements of an amount set_aside for a specific for all taxable years b i of the code provides that an amount set_aside for sec_4942 a specific project may be treated as time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds a qualifying_distribution if the suitability test at the sec_53_4942_a_-3 amount set_aside within the meaning of paragraph b 1ii defines as a qualifying_distribution any of sec_3 in which such amounts are set_aside of the code may be treated as qualifying distributions for the but not in the tax_year in sec_53_4942_a_-3 of the foundation and similar excise_tax regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 c b tax_year s and which actually paid paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or the foundation satisfies the cash distribution test if the requirements of sec_4942 are satisfied the requirements of paragraph b set_aside and i or is sec_53_4942_a_-3 of the regulations provides that the suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments sec_53_4942_a_-3 obtain internal_revenue_service approval of its set-aside of income under i provides that a private_foundation must the suitability test by applying before the end of the tax_year in which the amount is set_aside analysis you have sought timely approval of its set-asides of income in accordance with sec_53_4942_a_-3 i of the regulations your proposed set-asides will be as required by sec_4942 a b projects for one or more of the purposes in sec_170 b to code the specific project for which the funds have been set_aside is assist the company in meeting expenses of the operas it will program and present in and of the code and sec_53 a - of the for specific you have represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 regulations b i of the code and sec_53_4942_a_-3 of the your project can better be accomplished by a set-aside of income rather than by the immediate payment of funds the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects by restricting the immediate availability of funds to the company you are able to ensure that they will not be expended prior to and this will compel the company to be fiscally responsible first long-term fundraising plan not be sufficient to meet their current expenditures secondly the pledge of future contributions makes the success of each year’s programming more believable encouraging contributions from other sources finally spreading out the support encourages economy in the operations of the charity which is another factor encouraging contributions from others since your contributions in any given year will it compels them to establish a your project therefore satisfies the suitability test as set forth in sec_4942 regulations b i of the code and sec_53_4942_a_-3 0f the ruling based on the foregoing the set-aside of december b i and accordingly constitutes a qualifying distributions under sec_4942 meets the requirements of sec_4942 for the taxable_year ending dollar_figuret we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as pledge or obligation to be paid at amount of the set-aside must be taken into account in determining the of foundation’s minimum_investment_return see sec_53 a - c the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53 a -2 d of the regulations a future date or dates further the a this ruling is based on the understanding there will be no material changes in the facts upon which it on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described any changes that may have a bearing is based this ruling letter is directed only to the organizations that requested them sec_6110 cited as precedent of the code provides that they may not be used or please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
